I concur in the result, reserving my opinion upon the validity of the Sunday laws in general. My present impression is that they can be sustained only under the police power, in the interest of the health of the citizens and the economic benefit resulting from the enforcement of one day's rest and recreation in every week; that the appointment by certain religious organizations, which happen to comprise a majority of the citizenship, of a certain day in the week for such observance, regardless of the appointment of some other day by other religious organizations, and the crystallization of such appointment into a statute, departs from the reasonable exercise of the police power, and necessarily introduces the religious discrimination which the Constitution intended to exclude.